                                                                  Littler Mendelson, P.C.
                                                                  290 Broadhollow Road
                                                                  Suite 305
                                                                  Melville, NY 11747




                                                                  Lisa M. Griffith
                                                                  631.247.4709 direct
October 30, 2019                                                  631.247.4700 main
                                                                  lgriffith@littler.com




VIA ECF
Honorable Joan M. Azrack
United States District Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re:      Dennis L. D’Aguino, et al., v. Garda CL Atlantic, Inc.
         Docket No. 16-cv-00641 (JMA)(AKT)

         Jimmy L. Adkins, et al., v. Garda CL Atlantic, Inc.
         Docket No. 17-cv-2532 (JMA)(AKT)

Dear Judge Azrack:

This firm represents Defendant Garda CL Atlantic, Inc. (“Defendant”) in the above-referenced
consolidated actions. We write to advise Your Honor that the Parties have reached agreements
to resolve each of these cases. The Parties are in the process of drafting the settlement
documents. A motion for approval of the FLSA settlement agreement will be filed in the
D’Aguino case and a Stipulation of Dismissal with prejudice will be filed in the Adkins case.

Thank you for the Court’s consideration of this status update.

Respectfully submitted,

LITTLER MENDELSON, P.C.

/s/Lisa M. Griffith

Lisa M. Griffith

CC:      All Counsel of Record (via ECF)




  littler.com
